internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-114759-00 date date legend taxpayer grantor_trust date a trustee beneficiary beneficiary family child child date date date date descendant descendant descendant descendant state plr-114759-00 dear this is in response to your letter dated date requesting a ruling that taxpayer’s disclaimer of his remainder_interest in trust within nine months of date will not constitute a taxable gift under sec_2501 of the internal_revenue_code facts the information submitted and representations made are summarized as follows on date grantor transferred shares of the capital stock of a to trustee in trust for the benefit of beneficiary and beneficiary sec_3 of the trust provides that certain amounts of income of the trust were to be distributed monthly to beneficiary and beneficiary until beneficiary attained the age of sec_4 of the trust provides that when beneficiary attain sec_21 years of age income is to be distributed in equal shares to beneficiary and beneficiary upon the death of either all income is to be distributed to the survivor for her lifetime sec_2 of the trust provides in part that upon the death of the last to die of beneficiary and beneficiary the trust is to terminate and the trust estate distributed in equal shares to the sons of grantor child and child if neither child nor child is then living the share of such deceased child is to be distributed per stirpes to such child’s then living descendants beneficiary died on date beneficiary was survived by beneficiary on the death of beneficiary beneficiary became entitled to all of the income of the trust_beneficiary died on date pursuant to the terms of the trust the trust terminated as of date at beneficiary 2’s death however both of grantor’s sons child and child were deceased child died on date and child died on date accordingly upon beneficiary 2’s death the trustee is to make distributions per stirpes of the trust estate to the living descendants of child and child the following are the living descendants of child and child taxpayer descendant descendant descendant and descendant taxpayer was years old when the trust was created taxpayer represents that he became aware years later that grantor had created a_trust for the benefit of the family and had contributed a stock to the trust taxpayer represents that he first learned of his remainder_interest in trust shortly after date taxpayer further represents that prior to receiving notification from trustee that he was a remainder beneficiary of trust he did not have knowledge of any of the terms of the trust or the nature of the remainder interests and had assumed that all interests under the trust would pass to heirs or members of the family when the trust terminated plr-114759-00 taxpayer represents that he has not received or accepted any income or principal of the trust or taken any other action precluding a disclaimer under state law taxpayer wishes to disclaim his remainder_interest in trust under the laws of state the law of state gives a beneficiary the right to disclaim in whole or in part the right of succession to any property or interest therein by delivering or filing a written disclaimer the law of state further provides i f the property or interest has devolved to the disclaimant under a nontestamentary instrument or contract the disclaimer shall be delivered or filed as to a present_interest not later than nine months after the effective date of the nontestamentary instrument or contract and as to a future_interest not later than nine months after the event determining that the taker of the property or interest has become finally ascertained and his interest is indefeasibly vested if the person entitled to disclaim does not have actual knowledge of the existence of the interest the disclaimer shall be delivered or filed not later than nine months after he has actual knowledge of the existence of the interest ruling requested taxpayer’s proposed disclaimer of his remainder_interest in trust within nine months of date will be made within a reasonable_time after knowledge of the existence of the transfer and will not constitute a taxable gift under sec_2501 of the code law and analysis sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such taxable_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that in the case of taxable transfers creating an interest in the person disclaiming made before date where the law governing the administration of the decedent’s estate gives a beneficiary heir or next-of-kin a right completely and unqualifiedly to refuse to accept ownership of the property transferred from a decedent a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer the refusal must be unequivocal and effective under the local law the supreme court has recognized that under the regulation an interest must plr-114759-00 be disclaimed within a reasonable_time after the disclaimant obtains knowledge of the transfer creating the interest to be disclaimed rather than a reasonable_time after the distribution or vesting of the interest 455_us_305 we conclude that based on the facts presented and representations made taxpayer’s disclaimer will be made within a reasonable_time after knowledge of the existence of the transfer under sec_25_2511-1 therefore if the disclaimer is valid and effective under the governing local law and if the other requirements of sec_25_2511-1 are satisfied taxpayer’s disclaimer will not constitute a taxable gift under sec_2501 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely yours melissa c liquerman acting branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
